Citation Nr: 1447316	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-08 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 1993 for the grant of service connection for ischemic heart disease, to include coronary artery disease, status post myocardial infarction.  

2.  Entitlement to initial ratings for ischemic heart disease, to include coronary artery disease, status post myocardial infarction (currently rated as 100 percent from December 7, 1993, 30 percent from July 1, 1994, and 60 percent from May 5, 2004).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In his first April 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Thereafter, in a later April 2012 substantive appeal and letter from his representative, he clarified that he did not want a hearing.  

For the sake of clarity, the Board has recharacterized the Veteran's disability more broadly as one for ischemic heart disease, to include coronary artery disease, status post myocardial infarction.  As will be explained herein, both coronary artery disease and myocardial infarction can be characterized under a type of ischemic heart disease. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board notes that in a February 2005 rating decision, the RO found that the Veteran was not competent to handle disbursement of funds.  In January 2005, the Veteran appointed his spouse as his fiduciary.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for a total disability rating based on individual unemployability (TDIU), where the Veteran claims that his service-connected disability prevents him from working.  In the present case, the Veteran has been in receipt of a TDIU, effectively since June 1998.  (June 1999 rating decision).  As such, that matter is not before the Board.

The issue of increased ratings for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  February 1, 1989 VA medical records document a diagnosis of an old inferior myocardial infarction.  

2.  Giving the Veteran the benefit of the doubt, an informal claim for service connection for myocardial infarction was received on March 28, 1989.  


CONCLUSION OF LAW

The criteria for an effective date of March 28, 1989, and no earlier, for the grant of service connection for ischemic heart disease have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the grant of service connection for coronary artery disease, status post myocardial infarction.  VA's General Counsel has held that no VCAA notice is required for such a downstream issue. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). In this case, the RO granted the Veteran's claim for service connection for coronary artery disease, status post myocardial infarction, and assigned initial ratings of 100 percent from December 7, 1993; 30 percent from July 1, 1994; and 60 percent from May 5, 2004.  Therefore, as the Veteran has appealed with respect to the effective date of the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

In the May 2011 rating decision, the RO granted service connection for coronary artery disease, status post myocardial infarction (hereafter referred to as ischemic heart disease).  The effective date of the award was set as December 7, 1993.  The Veteran contends that an earlier effective date is warranted, to include either from March 1989 or 1981, based on when he contends he had prior myocardial infarctions.  (August 2014 Informal Hearing Presentation, April 2012 statement).

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2). 

The claim leading to the award of service connection was received by the RO on May 28, 2010.  Although this was the date of claim, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents. See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam). Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010). 

For the sake of clarity, the Board notes that ischemic heart disease includes acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  38 C.F.R. § 3.309(e) (2013).

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue. 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991). 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2). Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service. See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. Id. 

Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to the May 28, 2010 claim, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  

The RO previously denied claims for coronary artery disease in a December 1994 rating decision (following a January 5, 1994 claim) and for coronary artery disease (also claimed as heart implant) in an April 2007 rating decision (following a March 21, 2007 claim).  

However, in the May 2011 rating decision granting service connection, the RO, giving the Veteran the benefit of the doubt, inferred that there had also been a March 28, 1989 claim for a heart disability.  

Prior to the inferred March 28, 1989 claim, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Other claims had been filed prior to March 28, 1989, but they pertained to other disabilities, such as his service-connected gunshot wound residuals to the left leg.  There was no mention of a heart disorder by the Veteran prior to March 28, 1989.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is March 28, 1989, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2). 

As such, in May 2011, the RO granted an effective date of December 7, 1993.  It based that date on when medical records confirmed heart catheterization and myocardial infarction.  

However, the Board finds that there are VA medical records dated February 1, 1989 showing that the Veteran had an old inferior myocardial infarction.  (February 1, 1989 VA electrocardiographic record and electrocardiogram).  Subsequently, a VA medical provider noted that the Veteran had a positive family history of coronary artery disease (with two brothers that also had myocardial infarctions in the thirties) and that the Veteran had an old inferior myocardial infarction.  (February 9, 1981 VA medical record).  Later private medical records also noted suspicion of an old anterior infarction, from prior to the December 7, 1993 one used by the RO to establish an effective date.  For example, December 1993 private medical providers noted that the Veteran had a very strong family history of cardiac disease (including parents that had died from heart problems and younger brothers that also had heart attacks) and a history of smoking two packs of cigarettes a day; at that time, there was a also persistent suspicion of an old anterior infarction.  (December 7 and 13, 1993 Bruce Hospital System records).

Given the above medical findings as early as February 1, 1989, the Board finds that when reasonable doubt is resolved in the Veteran's favor, the Veteran's "disability arose" at least by February 1, 1989.  However, given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is March 28, 1989 - the date of the Veteran's first claim.  See 38 C.F.R. § 3.816(c)(2).   Although the Veteran has argued that a 1981 effective is warranted, based on when he claims that he first had a myocardial infarction, the Board reiterates that an effective date is not possible prior to the date VA first received a claim for benefits (March 28, 1989).  Prior to March 28, 1989, the record does not document any mention of a heart disorder, much less a claim for such a disorder.  As such, an earlier effective date of March 28, 1989, but no earlier, is granted.  


ORDER

An effective date of March 28, 1989, for the award of service connection for ischemic heart disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.




REMAND

The Veteran contends that his coronary artery disease, status post myocardial infarction is more severe than indicated by his current ratings (currently of 100 percent from December 7, 1993; 30 percent from July 1, 1994; and 60 percent from May 5, 2004).  The Board further notes that in the above decision, it granted an earlier effective date of March 28, 1989 for that disability.

The last VA examination was in June 2010, but did not include a review of the claims file.  Also, the VA examiner only addressed the Veteran's, then, current level of disability and not past levels.  Furthermore, the AOJ has not obtained a more recent VA examination to determine the Veteran's current level of disability.  As such, the Board finds that a new VA examination is necessary.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board notes that since the February 1989 myocardial infarction, there have been numerous medical evaluations regarding the Veteran's service-connected disability.  Possibly pertinent records associated with the claims file include VA medical records from February and March 1989 (including a March 16 consultation and Bruce protocol), various VA test findings (such as April 2001, August 2004; October 2007, and October 2009 stress tests or cardiology testing from June 2001 and September 1996), other VA medical records (such as a January 1994 consultation; September 17, 1996 and April 28, 1999 notes; and May 1, 2001and January 11, 2005 cardiology reports), the June 2010 VA examination, and private medical records from Advanced Cardiology Consultants and the Bruce Hospital System.  Such records may aid the examiner in making determinations over the time period in question, though the examiner should review all pertinent evidence.  

The Board also notes that the Veteran receives VA treatment through the Charleston VA Medical Center and the most recent treatment records are dated in April 2012.  Therefore, while on remand, any unassociated VA treatment records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain any unassociated VA treatment records from the Charleston VA Medical Center, including those dated from April 2012 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his ischemic heart disease. The entire claims file, to include a complete copy of the REMAND and printed copies of pertinent records from the paperless, electronic VA file (if the examiner does not have access) must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  
The examiner must conduct all diagnostic testing required for evaluating the current severity of ischemic heart disease, including metabolic equivalents (METs)  and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing. 

The examiner should make specific findings as to:

(a)  whether the Veteran has congestive heart failure, and, if so, the frequency of episodes of congestive heart failure, during each one year time period since March 1989, and 

(b) whether, during each one year time period since March 1989 (and if so during, what time period(s)) the Veteran had:

(i)  a workload of greater than 7 METs, but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required;

(ii) a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; 

(iii) a workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or

(iv) a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected myocardial infarct on METs testing, from those attributable to any other disability. If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment.

The rationale for EACH opinion offered should be provided.  The examiner should note what medical evidence he/she used to make his/her findings, including historical determinations.  A list of possibly relevant records is listed in the body of the REMAND, but it is up to the examiner to use his/her expertise to review all pertinent information.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


